BALISOK & KAUFMAN, PLLC
251 Troy Avenue
Brooklyn, New York 11213
Phone: (718) 928-9607
Fax: (718) 534-9747
Proposed Attorneys for the Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                               Chapter 11

        JUAN ALFARO DESIGN, INC.,                                    Case No. 19-42177-cec

                                    Debtor.
----------------------------------------------------------X

           DECLARATION IN OBJECTION TO LANDLORD’S REJECTION OF
                             DEBTOR’S LEASE

        Joseph Y. Balisok, Esq., declares the following under the penalty of perjury pursuant to

11 U.S.C. § 1746:

    1. I am a principal of the law firm of Balisok & Kaufman, PLLC, proposed counsel for Juan

        Alfaro Design, Inc. (the “Debtor”), and as such I am fully familiar with the facts and

        circumstances of this case.

    2. I make this declaration in objection to the motion seeking to reject Debtor’s lease at 183

        King Street, Brooklyn, NY 11231, filed by 150 Sullivan Street Realty (“Landlord”).

    3. This case was commenced on April 10, 2019, by filing a voluntary Chapter 11 petition.

    4. The Debtor is a boutique metal fabrication company servicing clients in the New York

        area. The Debtor maintains its offices and manufacturing space at 183 King Street in

        Brooklyn.

    5. Maintaining the manufacturing and office space at 183 King Street is crucial to Debtor’s

        reorganization, as without it the Debtor cannot acquire revenue to begin rehabilitating its

        estate and paying back its creditors.
6. Section 365 of the Title 11 Bankruptcy Code establishes that a Debtor can assume an

   unexpired lease of nonresidential real property under which the debtor is the lessee within

   120 days of filing the order for relief. The Debtor is currently within the timeframe

   required by law. 11 U.S.C. 365(d)(4)(A)(i).

   Dated: Brooklyn, New York                            /s/ Joseph Y. Balisok
          June 18, 2019                          Joseph Y. Balisok, Esq.
                                                 BALISOK & KAUFMAN, PLLC
                                                 251 Troy Avenue
                                                 Brooklyn, New York 11213
                                                 Phone: (718) 928-9607
                                                 Fax: (718) 534-9747
                                                 Proposed Attorneys for the Debtor and
                                                 Debtor-in-Possession




                                            2
